DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, Species III-a, and Sub-Species 1a, b2, c3, d3 and e3 in the reply filed on May 20, 2022 is acknowledged.  
Independent claim 157 is generic to the elected Species/Sub-Species.  
Claims 142, 145, 149, 152, 155, and 157-159 read on the elected species. 
 
Claims 143, 144, 146-148, 150-151, 153, and 154 have been withdrawn as directed to a non-elected Species.

Claim 157 is allowable.  Claims 143, 144, 146-148, 150-151, 153, and 154, which were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species III-a to III-h and among the Sub-Species of Groups a, b, c, d, and e, as set forth in the Office action mailed on April 1, 2022, is hereby withdrawn and claims 143, 144, 146-148, 150-151, 153, and 154 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendment filed May 20, 2022 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on November 13, 2020; March 22, 2022; and May 11, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Twelve (12) sheets of formal drawings were filed on December 10, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 142-155 and 157-159 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious a method of processing a workpiece with a laser beam, as defined by claim 157, the method comprising: providing an optical fiber, wherein the optical fiber comprises 
(i) a center core having a first refractive index, 
(ii) surrounding the center core, a first cladding having a second refractive index smaller than the first refractive index, 
(iii) surrounding the first cladding, an annular core, and 
(iv) surrounding the annular core, a second cladding having a third refractive index smaller than the first refractive index, and 
wherein the annular core comprises 
(a) a first region having a fourth refractive index greater than the second refractive index, and 
(b) a second region having a fifth refractive index greater than the second refractive index and smaller than the fourth refractive index;
in combination with all of the other limitations of claim 157. 
Claims 142-155, 158 and 159 depend from claim 157.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874